Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants appeal the district court’s order granting Defendants’ motions to dismiss their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Perry-Bey v. Lynch, No. 2:14-cv-00359-RAJ-DEM (E.D. Va. filed Mar. 24, 2015; entered Mar. 25, 2015). We deny Appellants’ motions to stop election, for a hearing, and for an injunction. We dispense with oral argument because the facts and legal con*220tentions are adequately presented in the materials' before this court and argument would not aid the decisional process.

AFFIRMED.